     Case 3:19-cv-00710-JLS-BLM Document 9 Filed 08/07/20 PageID.60 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABBAS HOSSENINI, a refugee                        Case No.: 20-CV-902 JLS (BLM)
     (AXXXXXXXX),
12
                                     Petitioner,       ORDER GRANTING PETITION
13                                                     FOR WRIT OF HABEAS CORPUS
     v.                                                PURSUANT TO 28 U.S.C. § 2241
14
     MADELINE KRISTOFF, Acting Field
15                                                     (ECF No. 1)
     Office Director, San Diego Field Office,
16   U.S. Citizenship and Immigration
     Services; MATTHEW T. ALBENCE,
17
     Senior Official Performing the Duties of
18   the Director, U.S. Immigration and
     Customs Enforcement (ICE); CHAD F.
19
     WOLF, Acting Secretary of Homeland
20   Security; WILLIAM BARR, United States
     Attorney General; and WARDEN OF
21
     IMMIGRATION DETENTION
22   FACILITY,
23                                Respondents.
24
25         Presently before the Court is Petitioner Abbas Hossenini’s Petition for a Writ of
26   Habeas Corpus Pursuant 28 U.S.C. § 2441 (“Pet.,” ECF No. 1), which was transferred to
27   the undersigned as related to Petitioner’s prior petitions, Hossenini v. DHS/ICE Chief
28   Counsel, No. 18-CV-1771 JLS (BLM) (S.D. Cal. filed July 3, 2018) (the “First Petition”),

                                                   1
                                                                            20-CV-902 JLS (BLM)
     Case 3:19-cv-00710-JLS-BLM Document 9 Filed 08/07/20 PageID.61 Page 2 of 7



1    and Hossenini v. Warden, No. 19-CV-710 JLS (BLM) (S.D. Cal. filed Apr. 3, 2019), on
2    June 12, 2020. See ECF No. 2. Petitioner, proceeding through counsel, is currently in the
3    custody of the United States Immigration and Customs Enforcement (“ICE”), an agency
4    of the United States Department of Homeland Security (“DHS”) pursuant to home
5    detention monitoring in San Diego County, California. Pet. ¶ 5. Petitioner alleges that his
6    “continued detention is unlawful and violates the Immigration and Nationality Act and . . .
7    the U.S. Constitution.” Id. ¶ 27. Accordingly, Petitioner “respectfully requests that the
8    Court . . . [g]rant the writ of habeas corpus and order Petitioner’s immediate release from
9    custody.” Id. at Prayer ¶ c.
10         On June 25, 2020, the Court ordered Respondents Madeline Kristoff, Acting Field
11   Director, San Diego Field Office, U.S. Citizenship and Immigration Services; Matthew T.
12   Albence, Senior Official Performing the Duties of the Director, U.S. Immigration and
13   Customs Enforcement (ICE); Chad F. Wolf, Acting Secretary of Homeland Security;
14   William Barr, United States Attorney General; and Warden of Immigration Detention
15   Facility to show cause pursuant to 28 U.S.C. § 2243 why the Petition should not be granted.
16   See ECF No. 3 at 2. As of the date of this Order, the Court has received no response. See
17   generally Docket. Having thoroughly reviewed Petitioner’s arguments and evidence and
18   the law, the Court GRANTS the Petition and ORDERS Petitioner’s immediate release.
19                                          BACKGROUND
20         The facts of this Petition are now familiar to the Parties and the Court. Petitioner
21   incorporated into his Petition the Background section from this Court’s prior Order
22   granting in part and denying in part his petition in the First Petition, see Pet. ¶ 12, which
23   the Court in turn incorporates here:
24                       Petitioner, a citizen and native of Afghanistan, was
                  granted refugee status by the United Nations in 2012 in Turkey.
25
                  ECF No. 10 (“Letter”) at 3. Petitioner possessed no travel
26                documents and only had a temporary ID card. Id. United States
                  Immigration Officials in Turkey knew that Petitioner had no
27
                  travel documents yet granted him admission into the United
28                States. Id.; Pet. at 50. Petitioner was admitted into the United

                                                   2
                                                                                20-CV-902 JLS (BLM)
         Case 3:19-cv-00710-JLS-BLM Document 9 Filed 08/07/20 PageID.62 Page 3 of 7



1                   States on or around September 25, 2012, Pet. at 20, and became
                    a Legal Permanent Resident on June 30, 2014. Id. at 8.
2
3                         While residing in the United States, Petitioner was charged
                    with and pled guilty to multiple criminal offenses. See id. at
4
                    20–46.    Notably, Petitioner was convicted for violating
5                   California Penal Code section 243(e)(1)—for domestic
                    violence—on August 15, 2014, and for violating protective and
6
                    stay away orders intended to prevent domestic violence on
7                   May 28, 2015, and June 13, 2016. Id. at 20–21, 25–28, 35–36,
                    41–43.
8
9                          On October 21, 2016, ICE took Petitioner into custody
                    “[p]ursuant to section [] 237(a)(2)(E)(i) of the Immigration and
10
                    Nationality Act as amended for a crime of domestic violence.” 1
11                  Id. at 20. Because Petitioner was convicted of a crime of
                    domestic violence within five years of entry into the United
12
                    States, Petitioner was subject to removal. Id. at 21. On July 31,
13                  2017, an Immigration Judge ordered Petitioner removed from the
                    United States to Afghanistan. Id. at 16. Petitioner has not been
14
                    removed from the United States and remains in ICE custody at
15                  the Otay Mesa Detention Center. Id. at 2–3.
16
                            Petitioner alleges that his “deportation officer told [him]
17                  that if [he] was not deported in six months [ICE would] release
                    [him] in the USA.” Id. at 3, 49. Petitioner alleges that ICE
18
                    requested that Petitioner provide his travel documents so that he
19                  could be deported to Afghanistan. Id. at 49. Petitioner alleges
                    he has no travel documents from Afghanistan. Id. On August 2
20
                    and 7, 2018, Petitioner alleges he called the Afghan Consulate,
21                  which advised him that it had processed his paperwork and sent
                    it to ICE. Letter at 7. Petitioner has not been advised, however,
22
                    of the Consulate’s response or the outcome of those proceedings.
23                  See id. at 3–8. Instead, Petitioner has received numerous notices
                    of “Decision to Continue Detention.” See id. 9; Pet. at 8–10.
24
                    These notices acknowledge that ICE conducted a review of
25
26
     1
       Petitioner adds in the instant Petition that he “was taken into custody by federal officials after he
27   completed and fulfilled his period of incarceration for the State of California offenses. Simply put, on the
     day Petitioner was released from County Jail for having served his sentence, he was taken into custody by
28   federal immigration officials.” Pet. ¶ 13.

                                                          3
                                                                                            20-CV-902 JLS (BLM)
     Case 3:19-cv-00710-JLS-BLM Document 9 Filed 08/07/20 PageID.63 Page 4 of 7



1                 Petitioner’s file record and determined that he would not be
                  released from custody. See Letter at 9; Pet. at 8–10. The most
2
                  recent notice of “Decision to Continue Detention” provided by
3                 Petitioner is dated August 15, 2018. Letter 9.
4
                        On July 3, 2018, Petitioner filed this Petition for Writ of
5                 Habeas Corpus. See generally Pet. On August 19, 2019, the
                  Court issued an Order to Show Cause to Respondent, Chief
6
                  Counsel for DHS/ICE, why the Petition should not be granted.
7                 ECF No. 12. As of the date of this Order, Respondent has
                  neglected to submit any response to the Court.
8
9    Pet. ¶ 12; see also Order Granting in Part and Denying in Part Petition for Writ of Habeas
10   Corpus (“First Order”) at 2–3, First Petition (filed Oct. 16, 2019), ECF No. 13.
11         On October 16, 2019, the Court granted in part and denied in part the First Petition,
12   concluding that “ICE ha[d] held Petitioner in prolonged detention without adequate
13   procedural safeguards,” First Order at 5, and that “Petitioner [wa]s entitled to a bond
14   hearing before an [Immigration Judge (“IJ”)] within thirty (30) days of the date on which
15   this Order [wa]s electronically docketed.” Id. at 7 (emphasis in original); see also id. at 8.
16         It is unclear from the instant Petition whether Petitioner was ever provided the
17   ordered bond hearing before an IJ, see generally Pet., although it does appear that Petitioner
18   is now on home detention. See id. ¶ 16. Nonetheless, Petitioner has been in federal custody
19   for three years since the IJ ordered his removal. Id. ¶ 15. He has “fully cooperated with
20   federal officials and complied with all laws,” id. ¶ 16; “has done nothing to impair or
21   impede federal officials from enforcing or executing the Order for Removal,” id. ¶ 17; and
22   “has consistently maintained that he would obey the Removal Order if provided travel
23   documents.” Id.
24                                           ANALYSIS
25   I.    Jurisdiction
26         As a preliminary matter, the Court must determine whether it has jurisdiction to hear
27   the merits of Petitioner’s claim. A federal district court has jurisdiction to hear habeas
28   claims under 28 U.S.C. § 2241. Zadvydas v. Davis, 533 U.S. 678, 687 (2001). Jurisdiction

                                                   4
                                                                                 20-CV-902 JLS (BLM)
     Case 3:19-cv-00710-JLS-BLM Document 9 Filed 08/07/20 PageID.64 Page 5 of 7



1    is proper “‘with respect to the application of [sections1221 through 1232] to an individual
2    alien against whom proceedings under such part have been initiated.’” Rodriguez v. Marin,
3    909 F.3d 252, 256 (9th Cir. 2018) (quoting 8 U.S.C. § 1252(f)(1)). Although there are
4    some statutory limitations barring judicial review of the Attorney General’s exercise of
5    discretion in removal proceedings, “habeas corpus proceedings remain available as a forum
6    for statutory and constitutional challenges to post-removal-period detention.” Id. at 688;
7    see also Jennings v. Rodriguez, 583 U.S. ___, 138 S. Ct. 830, 841 (2018) (holding that 8
8    U.S.C. § 1226(e) does not bar constitutional challenges to the “statutory framework” of the
9    Government’s detention authority). Accordingly, the Court may proceed to analyze the
10   merits of the Petition.
11   II.   Whether Petitioner’s Removal Is Reasonably Foreseeable
12         Petitioner claims “the Court may properly find Petitioner’s removal is no longer
13   reasonably foreseeable,” Pet. ¶ 24, meriting his immediate release from custody. As
14   explained in the First Order, see id. at 4, any alien who has been convicted of a crime of
15   domestic violence is subject to removal from the United States.                 8 U.S.C.
16   § 1227(a)(2)(E)(i). Aliens who violate protective orders also may be removed. 8 U.S.C.
17   § 1227(a)(2)(E)(ii). “On a warrant issued by the Attorney General, an alien may be arrested
18   and detained pending a decision on whether the alien is to be removed.” 8 U.S.C.
19   § 1226(a). Typically, detained aliens are removed within ninety days—the “removal
20   period.”   8 U.S.C. § 1231(a)(1)(A).     Criminal aliens—including those convicted of
21   domestic violence and violation of a protective order—“may be detained beyond the
22   removal period” at the discretion of the Attorney General. 8 U.S.C. § 1231(a)(6).
23         The Supreme Court has recognized, however, that Section 1231(a)(6) “does not
24   permit indefinite detention,” Zadvydas, 533 U.S. at 689, because “[a] statute permitting
25   indefinite detention of an alien would raise a serious constitutional problem.” Id. at 690.
26   Consequently, “once removal is no longer reasonably foreseeable, continued detention is
27   no longer authorized.” Id. at 699. The post-removal-period detention is presumptively
28   limited to six months. Id. at 701. “This . . . does not mean that every alien not removed

                                                  5
                                                                              20-CV-902 JLS (BLM)
     Case 3:19-cv-00710-JLS-BLM Document 9 Filed 08/07/20 PageID.65 Page 6 of 7



1    must be released after six months”; the presumptive six-month period is rebuttable. Id.
2    Following the six-month period, “once the alien provides good reason to believe that there
3    is no significant likelihood of removal in the reasonably foreseeable future, the
4    Government must respond with evidence sufficient to rebut that showing.” Id.
5          “[I]f removal is not reasonably foreseeable, the court should hold continued
6    detention unreasonable and no longer authorized by statute.” Id. at 699–700. “In that case,
7    of course, the alien’s release may and should be conditioned on any of the various forms
8    of supervised release that are appropriate in the circumstances, and the alien may no doubt
9    be returned to custody upon a violation of those conditions.” Id. at 700 (citing 8 U.S.C.
10   §§ 1231(a)(3), 1253 (1994 ed., Supp. V); 8 C.F.R. § 241.5 (2001)).
11         Over nine months ago, the Court concluded that “Petitioner [had] demonstrate[d]
12   ‘good reason to believe that there is no significant likelihood of removal in the reasonably
13   foreseeable future.’” First Order at 5 (quoting Zadvydas, 533 U.S. at 701). The intervening
14   nine months has only strengthened the Court’s prior conclusion: Petitioner was ordered
15   removed over three years ago, during which time he has remained in ICE custody. Further,
16   in failing to respond to the Court’s Order to Show Cause, ECF No. 3, Respondents have
17   not “respond[ed] with evidence sufficient to rebut” Petitioner’s showing, as required. See
18   Zadvydas, 533 U.S. at 701. The Court therefore concludes that Petitioner has demonstrated
19   that there is no significant likelihood of removal in the reasonably foreseeable future.
20         “Given the unreasonable length of [Petitioner]’s detention, the unforeseeability of
21   his removal, and the failure of the government to rebut his showing that there is no
22   significant likelihood of removal in the reasonably foreseeable future, the government’s
23   continued detention violates federal law, as construed by the Supreme Court. Therefore,
24   he is entitled to the issuance of a writ of habeas corpus.” See Nadarajah v. Gonzales, 443
25   F.3d 1069, 1082 (9th Cir. 2006); see also Tuan Thai v. Ashcroft, 366 F.3d 790, 799 (9th
26   Cir. 2004) (“Because [Petitioner]’s removal is not reasonably foreseeable, his continued
27   post-removal-period federal detention is not authorized by 8 U.S.C. § 1231(a)(6).”). The
28   Court therefore GRANTS the Petition and ORDERS Petitioner’s immediate release.

                                                   6
                                                                                20-CV-902 JLS (BLM)
     Case 3:19-cv-00710-JLS-BLM Document 9 Filed 08/07/20 PageID.66 Page 7 of 7



1                                       CONCLUSION
2          In light of the foregoing, the Court GRANTS the Petition.            Accordingly,
3    Respondents SHALL RELEASE Petitioner within two (2) business days of the electronic
4    docketing of this Order subject to reasonable conditions of supervision as determined in
5    accordance with 8 U.S.C. § 1231(a)(3) and applicable regulations. Respondents SHALL
6    REPORT Petitioner’s release and any conditions imposed on such release within five (5)
7    days of the electronic docketing of this Order. The Clerk of Court SHALL CLOSE this
8    case and related actions 18-CV-1771 JLS (BLM) and 19-CV-710 JLS (BLM).
9          IT IS SO ORDERED.
10
11   Dated: August 7, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                            20-CV-902 JLS (BLM)
